DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 8, 12 – 14, 16 – 17, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park.
Regarding Claim 1, Park discloses “A display assembly” (Figure 9A, Item DD ‘display device’), “comprising: a flexible display panel” (Figure 9B, Item DM ‘display module’ (Notice in Figure 9B that display module provides a flexible panel as shown by the bending in Figure 9B.)),  “including: a main portion with a display surface” (Figure 9A, Item DM (Notice that display module DM provide a main portion with display surface to the left of Figure 9A where display area DA is shown.)),  “and a bending portion bent toward a surface of the main portion facing away from the display surface” (Figure 9A, Item BA ‘bending area’ (Notice that bending area BA provides a bending portion bent towards a surface of DM that is away from the display surface to the left in Figure 9A.)),  “wherein the bending portion includes: a first straight sub-portion” (Figure 9A (Notice that a portion of DM near the beginning of the bending area BA provides a first straight sub-portion.)),  “and the  an arched sub-portion” (Figure 9A (Notice that a portion of bending area BA with curvature provides an arched sub-portion.)),  “and a second straight sub-portion” (Figure 9A (Notice that the portion of DM at the ending of the bending area (i.e. near FPCB) provides a second straight sub-portion.)), “that are sequentially connected in an extending direction of the bending portion” (Figure 9A (Notice the sub-portions described above are sequentially connected in an extending direction of the bending area BA.)), “the first straight sub-portion is further connected to the main portion” (Figure 9A (Notice that a portion of DM near the beginning of the bending area BA provides a first straight sub-portion that is connected to the main portion of DM.)), “and the second straight sub-portion is located at the surface of the main portion facing away from the display surface” (Figure 9A (Notice that the portion of DM at the ending of the bending area (i.e. near FPCB) provides a second straight sub-portion that is located at the surface of the main portion facing away from the display surface of DM (i.e. display surface to left of Figure 9 (i.e. to the left as printed in the reference) and surface facing away from the display surface is to the right (i.e. to the right as printed in the reference).), “a cover plate disposed above the main portion and the first straight sub-portion” (Figure 9A, Item FC3 ‘functional layer’ (Notice that functional layer FC3 provides a cover plate above (i.e. to the left) the main portion of DM and the first straight sub-portion as described above.)),  “a first support layer located between the first straight sub-portion and the second straight sub-portion along a thickness direction of the display assembly” (Figures 9A and 5, Item FPCB ‘flexible printed circuit board’ (Notice that FPCB provides a first support layer that is located between the outer limits of the first straight sub-portion and second straight sub-portion in the ‘DR2’ thickness direction of Figure 5.)),  “and between the main portion and the second straight sub-portion along the thickness direction of the display assembly” (Figures 9A and 5, Item FPCB ‘flexible printed circuit board’ (Notice that FPCB provides a first support layer that is located between the outer limits of the main portion of DM and second straight sub-portion in the ‘DR2’ thickness direction of Figure 5.)),  “the first support layer being connected to the second straight sub-portion” (Figures 9A and 5 (Notice that first support layer FPCB is connect to the second straight sub-portion as described above.)),  “and a second support layer disposed between the first straight sub-portion and the cover plate” (Figure 9A, Item FC1 ‘functional layer’ (Notice that functional layer FC1 provides a second support layer that is between the first straight sub-portion and described above and cover plate FC3 in the ‘DR3’ direction of Figure 9A.)),  “an orthogonal projection of the second support layer on the cover plate overlapping with an orthogonal projection of the first support layer on the cover plate,” (Figure 9A (Notice that an orthogonal projection (i.e. along the DR3 direction) on the cover plate FC3 of the second support layer FC3 overlaps with an orthogonal projection (i.e. along the DR3 direction) on the cover plate FC3 of the first support layer FPCB.)), “and the second support layer being configured to support the first straight sub-portion” (Figure 9A (Notice that first straight sub-portion (as described above) is structurally supported by the second support layer FC1 in the vicinity of the first straight sub-portion.)).
Regarding Claim 2, Park discloses everything claimed as applied above (See Claim 1). In addition, Park discloses “wherein the second support layer is connected to the cover plate and is in direct contact with the first straight sub-portion” (Figure 9A (Notice the second support layer FC1 is connected to the cover plate via items AD3, FC2, and AD2, and is in direct contact with the first straight sub-portion (as described above) through item AD1.))
Regarding Claim 3, Park discloses everything claimed as applied above (See Claim 1). In addition, Park discloses “further comprising an adhesive layer disposed at least on a surface of the arched sub-portion facing away from the first support layer” (Figure 9A, Item AD1 ‘adhesion member’ (Notice that adhesion layer AD1 is disposed at least on an outer surface of the arched sub-portion (i.e. at the beginning of the arched sub-portion as described above), where the outer surface of the arched sub-portion at the beginning of the bending area BA faces away from first support layer FPCB.)).
Regarding Claim 4, Park discloses everything claimed as applied above (See Claim 3). In addition, Park discloses “wherein the adhesive layer is further disposed on a surface of the first straight sub-portion facing the second support layer” (Figure 9A (Notice that AD1 is disposed on surface of the first straight portion as described above the faces the second support layer FC1.)), “wherein the second support layer is connected to the cover plate and is in direct contact with the adhesive layer” (Figure 9A (Notice that second support layer FC1 is connected to cover plate FC3 via items AD3, FC2, and AD2 and that second support layer FC1 is in direct contact with adhesive layer AD1.)).
Regarding Claim 5, Park discloses everything claimed as applied above (See Claim 1). In addition, Park discloses “wherein the second support layer is made of an elastic material or a rigid material” (Paragraph [0064], Lines 3 – 6 (Notice the that modulus of the functional layer FC1 (i.e. second support layer) material indicates either an elastic or rigid material.)).
Regarding Claim 8, Park discloses everything claimed as applied above (See Claim 1). In addition, Park discloses “wherein the arched sub-portion has surfaces perpendicular to a thickness thereof” (Figures 9A and 5 (Notice in Figure 5 that the arched sub-portion as described in the bending area BA has left and right side surfaces (i.e. in the DR2 direction) that are perpendicular to a film thickness of DM (i.e. in the DR3 direction shown in Figure 9A).),  “and a first side surface and a second side surface connected to the surfaces and opposite to each other” (Figure 9A and 5 (Notice in Figure 9A that an outer arched surface of the arched sub-portion provides a first side surface and that an inner arched surface of the arched sub-portion provides a second side surface and that the first outer arched surface and second inner arched surface are connected to the perpendicular side surfaces and opposite to each other.)), “and a dimension of the second support layer is approximately equal to a dimension of the bending portion in a direction from the first side surface to the second side surface” (Figure 9 (Notice that a dimension of second support layer FC1 in the DR3 direction is approximately equal to a dimension of the bending portion from the inner arched surface to the outer arched surface, where the dimension of the bending portion is that same as that of DM in the DR3 direction.))
Regarding Claim 12, Park discloses everything claimed as applied above (See Claim 1). In addition, Park discloses “further comprising a third support layer disposed at least between the main portion and the first support layer” (Figure 9A, Item PT2 ‘support member’ (Notice that support member PT2 provides a third support layer that is between the main portion as describe above and the first support layer FPCB.)).
Regarding Claim 13, Park discloses everything claimed as applied above (See Claim 12). In addition, Park discloses “wherein the third support layer is made of metal” (Paragraph [0132], Lines 1 – 4).
Regarding Claim 14, Park discloses everything claimed as applied above (See Claim 1). In addition, Park discloses “further comprising an optical sheet group disposed between the main portion and the cover plate” (Figure 9A, Item FC2 ‘functional layer’ (Notice that a display transparent functional layer FC2 provides an optical sheet group disposed between the main portion as described above and the cover plate FC3.)), “a thickness of the optical sheet group being greater than or equal to a thickness of the second support layer” (Paragraph [0065], Lines 1 – 7 (Notice that optical sheet FC2 is produced to have  thickness equal to that of second support layer FC1.)).
Regarding Claim 16, Park discloses “A display apparatus, comprising: a housing with an opening: and the display assembly according to claim 1, wherein the cover plate is disposed at the opening of the housing located, and the flexible display panel is disposed in the housing” (Figure 13 (Notice that Figure 13 shows a display apparatus with a housing HS with an opening to the left  for the display assembly described above in the rejection of Claim 1, where flexible display panel of the display assembly of Claim 1 is disposed in the housing HS and the cover plate FC3 is disposed where the opening to the left of the housing HS is located.))
Regarding Claim 17, Park discloses “A method of manufacturing a display assembly, the display assembly being the display assembly according to claim 1 (See Claim 1 above), “the method comprising: providing . . . providing the first support layer on surfaces of the main portion and the first straight sub-portion facing away from the display surface” (Refer back to the rejection of Claim 1 and notice that all providing steps are met with the - - providing - - of the structures described in Park and note that the arched sub-portion of Claim 1 is linked to the middle sub-portion of Claim 17), “bending the bendable portion toward the surface of the main portion facing away from the display surface, so that the middle sub-portion forming the arched sub-portion, and the second straight sub-portion is located on the surface of the main portion facing away from the display surface and opposite to the first support layer” (Refer back to the rejection of Claim 1 and notice that the bending step is met with regard to the transition of structures associated with the bending area BA in Figure 5 to the bending state in Figure 9A.)), “pressing the second straight sub-portion onto the first support layer, so that the second straight sub-portion is connected to the first support layer” (Refer back to the rejection of Claim 1 and notice that the pressing step is met with regard to the placement of the described second straight portion against the FPCB to achieve connection.)).
Regarding Claim 19, Park discloses everything claimed as applied above (See Claim 7). In addition, Park discloses “before bending the bendable portion toward the surface facing away from the display surface of the main portion, the method further comprising: coating a surface of the middle sub-portion with adhesive to form an adhesive layer” (Figures 3, 5, and 9A (Notice that before bending of the bending area in Figure 5, a surface at the edge of the middle sub-portion (i.e. area to become arched sub-portion) is coated with adhesive AD1 at the beginning of the arched sub-portion as described above.)).
Regarding Claim 20, Park discloses everything claimed as applied above (See Claim 17). In addition, Park discloses “before providing the first support layer on the surfaces of the main portion and the first straight sub-portion facing away from the display surface, the method further comprising: providing a third support layer is least at the surface of the main portion facing away from the display surface” (Figures 3, 5, and 9A (Notice that before bending occurs to provide the first support layer FPCB on the surfaces of the main portion and first straight sub-portion facing away from the display surface of DM, a third support layer PT2 is provided at the surface of DM that is away from the display surface of DM.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hu.
Regarding Claim 6, Park discloses everything claimed as applied above (See Claim 5). In addition, Park fails to explicitly disclose “wherein the second support layer is made of the elastic material including polyethylene terephthalate or rubber”. However, Park teaches the functional layers including FC1 made of a polymer material and/or a modulus of about 2GPa to 100GPa (Paragraph [0064], Lines 1 – 6). 
In a similar field of endeavor, Hu teaches a bendable display module utilizing a polymer polarizer layer made of PET (polyethylene terephthalate) with a modulus of 2.8 GPa (Page 21, Table One).
Therefore, it would have been obvious to one having ordinary skill in before the effective filing date of the claimed invention to provide “wherein the second support layer is made of the elastic material including polyethylene terephthalate or rubber” because one having ordinary skill in the art would want to utilize a material that met Park’s concern of having a modulus of about 2 GPa to 100 GPa.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chan.
Regarding Claim 7, Park discloses everything claimed as applied above (See Claim 5). In addition, Park fails to explicitly disclose “wherein the second support layer is made of the rigid material including metal”. However, Park teaches the functional layers including FC1 having a modulus of about 2GPa to 100GPa (Paragraph [0064], Lines 1 – 6). 
In a similar field of endeavor, Chan teaches a display touch panel utilizing a glass made of 1% to 15% by weight of aluminum oxide (i.e. including a metal) that has a modulus of 8GPa (Columns 3 and 4, Claim 1 of Chan).
Therefore, it would have been obvious to one having ordinary skill in before the effective filing date of the claimed invention to provide “wherein the second support layer is made of the rigid material including metal” because one having ordinary skill in the art would want to utilize a material that met Park’s concern of having a modulus of about 2 GPa to 100 Gpa.

Allowable Subject Matter
Claims 9 – 11, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning set forth in the Office Action mailed September 09, 2022.

Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed December 02, 2022 have been fully considered.
	First, the amendment to Claim 16 has overcome the Objection to Claim 16 as set forth and made of record in the Office Action mailed September 02, 2022.
	Second, with regard to feature - - A - - listed at Page 8, Line 11 (Line reference made by all written lines including leftmost heading and excluding blank lines) of the REMARKS, the Examiner disagrees that - - third Functional layer FC3 is not disposed above the portion - - (REMARKS, Page 9, Lines 6 (Line reference made by all written lines excluding blank lines). The Examiner disagrees because when Figure 9A is considered with refence label “FIG. 9” reading from left to right, FC3 is disposed above the portion of DM near the beginning of the bending area BA provides a first straight sub-portion.
	Third, with regard to feature - - B - - listed at Page 8, Lines 12 – 14 (Line reference made by all written lines including leftmost heading and excluding blank lines) of the REMARKS, the Examiner disagrees that - - DR2 direction is not the thickness direction of the display device DD of Park - - (REMARKS, Page 11, Lines 1 – 2 (Line reference made by all written lines excluding blank lines). The Examiner disagrees because the DR2 direction provides an expansion in a dimension of the display device DD that is a nominal thickness.
	Finally, with regard to feature - - C - - listed at Page 8, Line 5 (Line reference made by all written lines including leftmost heading and excluding blank lines) of the REMARKS, the Examiner disagrees that - - the first Functional layer FC1 is not disposed between the portion of the DM near the beginning of the bending area BA and the third functional layer FC3 - - (REMARKS, Page 12, Lines 7 – 9 (Line reference made by all written lines excluding blank lines.)). The Examiner disagrees because Figure 9A shows that a physical bulk of FC1 is between a physical bulk of portion of DM near the beginning of bending area BA and a physical bulk of FC3 in at least the DR3 direction.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        December 16, 2022